Order filed June 8, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00115-CV
                                  ____________

IN RE GUARDIANSHIP OF QIONG-YING DUAN CHANG, AN ALLEGED
               INCAPACITATED PERSON, Appellant


                    On Appeal from the Probate Court No. 1
                            Harris County, Texas
                        Trial Court Cause No. 468149

                                   ORDER

      The clerk’s record was filed on March 23, 2020; the first supplemental clerk’s
record was filed on July 23, 2020; and the second supplemental clerk’s record was
filed on July 28, 2020. Our review has determined that relevant items have been
omitted from the clerk’s record. See TEX. R. APP. P. 34.5(c). The record does not
contain the following:

      a.    Application for Temporary Guardianship, filed on or about June 27,
            2018;
b.   Amended Application for Appointment of Guardian, filed on or about
     August 13, 2018;

c.   Revised Amended Application for Guardian, filed on or about August
     16, 2018;

d.   Contest of Guardianship, filed on or about August 27, 2018;

e.   Temporary Restraining Order, issued on or about August 28, 2018;

f.   Order to Dismiss the Application for Temporary Restraining Order and
     Order Denying Motions in Limine, issued on or about August 28, 2018;

g.   Application in Limine to Strike and to Dismiss Application for
     Injunctive Relief and Response to Application for Injunctive Relief,
     filed on or about August 28, 2018;

h.   Temporary Restraining Order Bond, filed on or about August 30, 2018;

i.   Bond filed by contestant Julia Liu on or about September 4, 2018;

j.   Michelle Chang, Tina Chang, and Sunny Chang’s Notice of
     Appearance and Joinder to Qing Hua (“Julia”) Liu’s (1) Opposition to
     Li Chang’s Amended Application for Appointment of Guardian of the
     Person and Estate of Qiong-Ying Duan Chang, (2) Application for
     Temporary Restraining Order and Temporary Injunction, and (3)
     Application for Grandchildren’s Access, filed on or about September
     10, 2018;

k.   Julia Liu, Tina Chang, Michelle Chang, and Sunny Chang’s Motion for
     Sanctions, filed on or about October 26, 2018;

l.   Applicant Li Chang’s Response to Motion for Sanctions, filed on or
     about November 1, 2018;

                                 2
       m.     Order for sanctions, issued on or about November 19, 2018;

       n.     Application in Limine filed by Applicant Li Chang on or about
              February 5, 2019;

       o.     First Amended Opposition to Application for Guardianship, filed on or
              about February 28, 2019;

       p.     Supplement to Amended Application for Guardianship, filed on or
              about October 7, 2019; and

       q.     Declaration of Li Chang, filed on or about October 7, 2019.

       The Harris County Clerk is directed to file a supplemental clerk’s record on
or before June 18, 2021, containing the items listed above.

       If an omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                                                    PER CURIAM



Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                           3